             Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 1 of 68 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original

                    LODGED
           CLERK, U.S. DISTRICT COURT
                                       UN
                                        NITED STATES DISTRICT COURT
            4/7/2021                                     for the
         CENTRAL DISTRICT OF CALIFORNIA                                                         APR 7 2021
                        -.
           BY: ___________________ DEPUTY    Central District of California
                                                                                                      DTS
 United States of America,

                     v.                                                       5:21-mj-00257
                                                                   Case No.
 Maurice Landon Williamson II,
                                                                              NOTE CHANGES BY COURT
                     Defendant.


                                   CRIMINAL COMPLAINT BY TELEPHONE
                                  OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of April 6, 2021 in the county of Riverside in the Central District of California, the

defendant violated:

            Code Section                                           Offense Description

            18 U.S.C. § 922(g)(1)                                  Felon in Possession of a Firearm

         This criminal complaint is based on these facts:

          Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                  /s/ pursuant to Fed. R. Crim. P. 4.1
                                                                                 Complainant’s signature

                                                                            ATF Special Agent Paul Kirwan
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                     4/7/2021
                                                                                     Judge’s signature

 City and state: Riverside, California                              Hon. Kenly Kiya Kato, U.S. Magistrate Judge
                                                                                  Printed name and title



AUSA: John A. Balla (x6246) /s/
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 2 of 68 Page ID #:2



                                AFFIDAVIT
I, Paul Kirwan, being duly sworn, declare and state as follows:

                        I. PURPOSE OF AFFIDAVIT
             This affidavit is made in support of a criminal

complaint against Maurice Landon WILLIAMSON II for a violation

of 18 U.S.C. § 922(g)(1): Felon in Possession of a Firearm.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II. BACKGROUND OF AFFIANT
             I am a Special Agent (“SA”) with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”), and have been

so employed since May 2017.      I am a graduate of the Federal Law

Enforcement Training Center and the ATF National Academy.            I am

an ATF Interstate Nexus Expert and routinely examine firearms

and ammunition to determine their origins and travel in

interstate commerce.     During my time as an ATF SA, I have

testified as an expert witness in federal court, participated on

multiple different task forces, and assisted in multiple

narcotics and firearms investigations.        Based on my training and

experience, and on my conversations with other ATF SAs, I am
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 3 of 68 Page ID #:3



familiar with the investigation of federal firearms and drug

crimes, and with the ways in which people who commit those

crimes use their residences, vehicles, and digital devices to

facilitate and conceal their activity.        I have experience in

processing and analyzing both computer and cell phone data as

the result of executing multiple search warrants on digital

devices.     I have experience in handling and utilizing

confidential informants for information as well as planning

controlled purchases for firearms and narcotics.

                   III. STATEMENT OF PROBABLE CAUSE
             Based on my personal observations, my review of law

enforcement reports and other documents, and conversations with

other law enforcement agents, I believe the following to be

true:

        A.   ATF Las Vegas Obtains Federal Search Warrants for
             WILLIAMSON II’s Residence, Person, and Vehicle
             a.   On April 2, 2021, the Honorable Sheri Pym, United

States Magistrate Judge for the Central District of California,

signed search warrants authorizing the search of 807 West Blaine

Street, Apartment #215, Riverside, California (a residence where

WILLIAMSON II was primarily living), WILLIAMSON II’s vehicle,

and his person for evidence pertaining to federal firearms

violations in case numbers ED MJ 21-233, 21-234, and 21-236. 1           I

have attached one of those search warrants and the supporting




       ATF also sought a search warrant for another vehicle
        1
associated with WILLIAMSON II in case number ED MJ 21-235, but
Magistrate Judge Pym declined to sign that warrant.

                                     2
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 4 of 68 Page ID #:4



affidavit of ATF SA Brandon May as Exhibit 1, and I incorporate

them here by reference.

     B.    ATF Executes the Search Warrants and Finds Evidence of
           Gun Trafficking and a Loaded Gun in WILLIAMSON II’s
           Pocket
           b.    On April 6, 2021, other ATF agents, officers from

the West Post-Release Accountability and Compliance Team

(“PACT”), and I set up surveillance at WILLIAMSON II’s residence

to execute the search warrants.       At approximately 4:30 p.m.,

PACT officers in an unmarked surveillance vehicle saw WILLIAMSON

II, along with his girlfriend, J.T., walk out of the apartment

complex toward their vehicles.       At that time, PACT officers

exited their vehicle and detained WILLIAMSON II pursuant to the

warrant to search his person.       They searched him and recovered a

loaded Glock .357 magnum semi-automatic pistol, bearing serial

number BPP0372, inside his pants pocket.         The firearm had a

round chambered and was loaded with approximately 10 rounds of

.357 magnum ammunition.      WILLIAMSON II was handcuffed and placed

in a police vehicle pending further investigation.

           c.    In addition to the loaded handgun, WILLIAMSON II

had on his person a Samsung cellular phone with a grey back.

The cell phone was seized as evidence and taken into custody by

ATF SA May.

           d.    With WILLIAMSON II detained, ATF agents and PACT

officers worked with J.T. to safely remove three young children

from the house before searching the residence.          Once inside the

residence, officers searched WILLIAMSON II’s bedroom.           Inside

the bedroom, officers found packaging/mail with WILLIAMSON II’s


                                     3
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 5 of 68 Page ID #:5



name on it.     Next to that packaging and under the bed, Officers

found an empty Ruger gun box and a Glock gun box.          Inside the

Glock gun box was a magazine loaded with ammunition.           Officers

also found some additional ammunition throughout the bedroom.

Finally, they found a blue bandana in the bedroom, which is

apparel usually worn by individuals associated with Crips

criminal street gangs.

           e.     A search of WILLIAMSON II’s vehicle resulted in

no additional evidence.      J.T. signed consent forms allowing ATF

agents and Officers to search her BMW as well as her Mercedes

Benz (the vehicle for which ATF originally applied for a search

warrant in ED MJ 21-235).      Inside the Mercedes’s trunk, I found

another empty gun box, a box of ammunition, a wrapped-up paper

towel containing loose rounds of ammunition, another blue

bandana, and a caricature drawing of WILLIAMSON II.

     C.    Interview of J.T.
           f.     ATF agents spoke with J.T.      She advised that she

did not own any firearms or ammunition and she was not aware of

any firearms or ammunition in the apartment or the vehicles.

She also stated that WILLIAMSON II was very private about what

he does out on the street and that she was not aware of any

criminal activity that he may be involved in.

     D.       Interview of WILLIAMSON II
           g.     Once finished at the scene, WILLIAMSON II was

transported to the Riverside Police Department Orange Station

where SA May and I interviewed him.        During the interview, SA

May read WILLIAMSON II his Miranda rights from an ATF document.


                                     4
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 6 of 68 Page ID #:6



WILLIAMSON II indicated he understood his rights and agreed to

speak with us.

           h.    During the interview, WILLIAMSON II admitted to

possessing the firearm in his pocket, what he called a “Trey

Five Seven” (referring to the firearm’s caliber, .357 magnum).

WILLIAMSON II said he acquired the firearm on the street.

WILLIAMSON II also stated he could probably sell the firearm on

the street for approximately $1,500.        WILLIAMSON II stated that

he has the firearm for self-defense because he had recently been

shot in the knee.     I asked WILLIAMSON II about his gang

activity, and he stated he was trying to “chill,” but he stayed

armed because he did not want to get killed.         I asked WILLIAMSON

II about 1200 Blocc Crips’ turf in Riverside, and he said that

criminal street gang experienced particular problems with the

Eastside Riva criminal street gang because their territories

border each other.
           Based on what was recovered from the search warrant,

what was found on WILLIAMSON II’s person, the interview, and my

training and experience, I believe that WILLIAMSON II is an

active gang member with the 1200 Blocc Crips who was armed both

for protection and in furtherance of gang activity.

Additionally, given the firearm found in his possession was not

on file in the State of California and appeared to be brand new,

the fact that there were additional gun boxes in WILLIAMSON II’s

bedroom and J.T.’s car, and the facts in SA May’s attached

affidavit showing text messages about straw purchasing firearms

with an individual in Las Vegas, I believe that WILIAMSON II


                                     5
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 7 of 68 Page ID #:7



finds straw purchasers out of state and transports guns to the

State of California where they are sold on the street to other

prohibited people who cannot purchase firearms lawfully at gun

stores.

     E.    Criminal History
           On April 6, 2021, I reviewed WILLIAMSON II’s criminal

history printout as well as unofficial online court records, and

I learned that WILLIAMSON II has previously been convicted of

the following felony crimes punishable by a term of imprisonment

exceeding one year:

           a.    On or about June 2, 2017, a violation of PC

245(a)(2), assault with a firearm, with criminal street gang act

enhancement, in the Superior Court for the State of California,

County of Riverside, Case Number RIF1601285;

           b.    On or about April 7, 2014, a violation of PC 3056

Violation of Parole, in the Superior Court for the State of

California, County of Riverside, Case Number RPR1400391; and

           c.    On or about November 26, 2012, a violation of PC

459, first degree burglary, and PC 186.22(a), criminal street

gang act, in the Superior Court for the State of California,

County of Riverside, Case Number RIF1202196.

     F.    Interstate Nexus
           On April 6, 2021, I examined the handgun and, using my

training and experience as an ATF interstate nexus expert, I

determined that the handgun was manufactured outside of the

State of California.




                                     6
  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 8 of 68 Page ID #:8



                              IV. CONCLUSION
           For all the reasons described above, there is probable

cause to believe that WILLIAMSON II has committed a violation of

18 U.S.C. § 922(g)(1): Felon in Possession of a Firearm.



Attested to by the applicant, ATF
SA Paul Kirwan, in accordance with
the requirements of Fed. R. Crim.
P. 4.1 by telephone on this 7th
day of April 2021.



HONORABLE KENLY KIYA KATO
UNITED STATES MAGISTRATE JUDGE




                                     7
Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 9 of 68 Page ID #:9




                         EXHIBIT 
             Case
   AO 106A (08/18)   5:21-cr-00093-AB
                   Application                        Document
                               for a Warrant by Telephone              1 Electronic
                                                          or Other Reliable Filed 04/07/21
                                                                                    Means    Page 10 of 68 Page ID #:10


                                        UNITED STATES DISTRICT COURT
                                                                   for the                                          April 2, 2021
                                                       Central District
                                                     __________ Districtofof
                                                                           California
                                                                             __________
                                                                                                                          KC

                      In the Matter of the Search of                    )
       the person of Maurice WILLIAMSON II, born July                   )
                                                                        )       Case No.       0-
                            21, 1990
                                                                        )
                                                                        )
                                                                        )
                                                                        )
       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A-2
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
               Code Section                                                         Offense Description
          18 U.S.C. §§ 371, 922(a)(6), 922(d)(1), 922(g)(1)            Conspiracy; False Statement During Firearm
                                                                       Acquisition; Disposing of a Firearm to a Felon;
                                                                       Felon in Possession of Firearms/Ammunition
             The application is based on these facts:
                   See attached Affidavit
                       Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                               ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                   /s/
                                                                                                Applicant’s signature
                                                                                         Brandon May, Special Agent, ATF
                                                                                                Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.
                  2
Date: __April 1, 2021____________
                                                                                                Judge’s signature

City and state: Riverside, CA                                               Hon. Sheri Pym, U.S. Magistrate Judge
                                                                                                Printed name and title

AUSA: J. Balla (951-276-6246) /s/
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 11 of 68 Page ID #:11



I, Brandon May, having been duly sworn, depose and state:

                             I.   INTRODUCTION
     1.    I am a Special Agent (“SA”) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), a component

of the United States Department of Justice, and have been so

employed since September of 2015.       I am currently assigned to

the ATF Las Vegas Group II Crime Gun Intelligence Task Force.

As an ATF SA, I have successfully completed the Criminal

Investigator Training Program and Special Agent Basic Training

at the Federal Law Enforcement Training Center in Glynco,

Georgia, and have conducted and participated in both state and

federal investigations including, but not limited to, the

trafficking of firearms and the illegal possession of firearms.

     2.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, my review

of official reports, and information obtained from various law

enforcement personnel and witnesses.        This affidavit is intended

to show merely that there is sufficient probable cause for the

requested complaint, arrest warrant, and search warrants, and it

does not purport to set forth all my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II.    PURPOSE OF AFFIDAVIT

     3.    This affidavit is made in support of an application

for a warrant to search the following, further described in

Attachments A-1 through A-4:
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 12 of 68 Page ID #:12



           a.    807 W. Blaine Street, Apartment #215, Riverside,

California 92507, as further described in Attachment A-1, (the

“SUBJECT PREMISES”);

           b.    the person of Maurice WILLIAMSON II, born July

21, 1990, as further described in Attachment A-2;

           c.    a black 2006 Mercedes-Benz sedan bearing

California license plate number 8CKX299 and vehicle

identification number WDDDJ75X36A050106, as further described in

Attachment A-3 (the “SUBJECT MERCEDES”); and

           d.    a black 1998 Honda sedan bearing California

license plate number 4CLC601 and vehicle identification number

JHMEJ6676WS016127, as further described in Attachment A-4 (the

“SUBJECT HONDA”).

     4.    The requested warrant seeks authorization to seize

evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 371, Conspiracy to Commit an Offense Against the United

States; 18 U.S.C. § 922(a)(6), False Statement During Attempted

Acquisition of a Firearm; 18 U.S.C. § 922 (d)(1), Disposing of a

Firearm to a Convicted Felon; 18 U.S.C. § 922 (g)(1), Felon in

Possession of Firearm(s) and/or Ammunition (collectively, the

“Subject Offenses”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

                    III. SUMMARY OF PROBABLE CAUSE

     5.    ATF Las Vegas received a tip from a gun store about

Davieon ROWE acting as a straw purchaser.         Law enforcement

surveilled ROWE as he picked up firearms from the gun store and



                                     2
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 13 of 68 Page ID #:13



confronted him and Maurice WILLIAMSON SR., a convicted felon,

picking up boxes of guns together.

     6.    Agents executed federal search warrants on ROWE and

WILLIAMSON SR.’s phones and discovered not only messages between

ROWE and WILLIAMSON SR. about straw purchasing firearms, but

messages between ROWE and WILLIAMSON II, also a convicted felon,

about straw purchasing firearms.         WILLIAMSON II lives in

Riverside, California, at the SUBJECT PREMISES and uses the

SUBJECT HONDA and SUBJECT MERCEDES.

                   IV.   STATEMENT OF PROBABLE CAUSE

     A.    An FFL Sends ATF Las Vegas a Tip About ROWE’s Straw
           Purchasing

     7.    On March 4, 2021, ATF Las Vegas was contacted by a

federal firearm licensee (“FFL”), Fallout Firearms, in North Las

Vegas, Nevada, regarding a suspicious firearm transaction.

Fallout informed ATF that the business was in possession of over

twenty firearms that were shipped to the FFL from GrabAGun

(www.grabagun.com), an online firearm retailer, for the purposes

of conducting a background check and transfer to a customer

identified as Davieon ROWE.

           a.    I know from training and experience that online

firearm retailers offer a selection of firearms for purchase

online.   Online firearm retailers such as GrabAGun offer

customers the ability to purchase firearms online, which are

then shipped to a local FFL.       The customer takes possession of

the online purchased firearm at the local FFL after completing




                                     3
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 14 of 68 Page ID #:14



an ATF Form 4473 as required by federal law and a background

check.

        8.   On March 5, 2021, agents received shipping receipts

and email correspondence from Fallout for ROWE’s firearm

purchases.    According to the shipping receipts, approximately 25

firearms were shipped to Fallout between the dates of February

18, 2021 and March 2, 2021 from the online retailer GrabAGun for

ROWE.

        9.   On March 8, 2021, agents received billing receipts for

ROWE’s firearm purchases.      ROWE purchased more than $27,820.45

worth of firearms in less than 60 days.         The firearms were

shipped to two FFLs in the Las Vegas area.         Further, the

firearms purchased by ROWE arrived at the respective FFLs at

various dates and times, which were then held pending an in-

person transfer to ROWE.       Below are firearms purchased by ROWE

and billing information between the dates of January 24, 2021

through March 6, 2021:

             a.   Billing Information listed on GrabAGun invoices

from January 24, 2021 through March 6, 2021:

        Billing Information:

        Name: DAVIEON ROWE

        Address: XXXX Autzen Stadium Way, Las Vegas, NV 89115

        Phone: 702-XXX-9506

        Email: dayboy24@icloud.com

        Payment Method:

        MasterCard XXXX4992




                                     4
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 15 of 68 Page ID #:15



           b.    Firearms Purchased by ROWE from GrabAGun between

January 24, 2021 through March 6, 2021 totaling about

$27,820.45:

     March 6, 2021

     Beretta APX Centurion Black 9mm, QTY of 1, Total of $419.99

     CZ Scorpian EVO 3 S1 Pistol FDE, QTY of 1, Total of

     $1,099.99

     FN FNX-45 Pistol, QTY of 1, Total of $1,349.00

     Taurus G3 Pistol 9mm, QTY of 1, Total of $319.33

     Ruger Pistol 5.7x28mm, QTY of 1, Total of $649.00

     Sig Sauer P320 M18, QTY of 1, Total of $679.99



     Shipping: $47.94

     Tax: $378.46

     TOTAL: $4,945.35



     March 5, 2021

     Ruger-57 Pistol 5.7x28mm, QTY of 1, Total of $649.99
     Century Arms, TP9, QTY of 1, Total of $709.99

     SCCY CPX-2, QTY of 1, Total of $359.99

     Glock 19X Gen 5, QTY of 1, Total of $769.99

     Sig Sauer, P320, M18, $1,499.99



     Shipping: $39.95

     Tax: $334.16

     TOTAL: $4,364.06



                                     5
Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 16 of 68 Page ID #:16



    March 2, 2021

    Glock 19 Gen 3 9mm, QTY of 1, Total of $599.00

    Glock 26 Gen 3 9mm, QTY of 1, Total of $649.99

    Glock 19 Gen 3 9mm, QTY of 2, Total of $1,299.98

    Glock 45, Gen 5 9mm,      QTY of 1, Total of $679.99

    Glock 17, Gen 5, QTY of 1, Total of $699.99

    Glock 43X Brown, QTY of 1, Total of $649.00



    Shipping: $55.93

    Tax: $383.49

    TOTAL: $5,018.36



    March 2, 2021

    Century Arms Canik, QTY of 1, Total of $769.99

    Smith and Wesson MP40, QTY of 1, Total of $569.99

    Springfield Hellcat, QTY of 1, Total of $629.00

    FN 5.7 Pistol, QTY of 2, Total of $2199.98

    Glock 19 Gen 5, QTY of 1, Total of $719.00

    Shipping: $47.94

    Tax: $409.46

    TOTAL: $5,346.35



    March 1, 2021

    FN 509 Tactical, QTY of 1, Total of $899.99

    Glock 19 Gen 3 9mm, QTY of 1, Total of $599.00

    Springfield Armory XD, QTY of 1, Total of $429.99

    Glock 19 Gen 5 9mm, QTY of 1, Total of $699.99

                                    6
Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 17 of 68 Page ID #:17



    Glock 19 Gen 3, QTY of 1, Total of $899.99



    Shipping: $39.95

    Tax: $295.54

    TOTAL: $3,864.45



    February 28, 2021

    Taurus G3 9mm, QTY of 1, Total of $319.99

    Taurus G3 Handgun 9mm, QTY of 1, $349.99

    Taurus G3 Pistol Gray 9mm, QTY of 1, $329.99

    SDS Imports PX-9 9mm, QTY of 1, $379.99



    Shipping: $31.96

    Tax: $115.57

    TOTAL: $1,527.49



    February 19, 2021

    Taurus G2C 9mm, QTY of 2, Total of $639.98


    Shipping: $15.98

    Tax: $53.60

    TOTAL: $709.56



    February 18, 2021

    SAR9 Pistol 9mm, QTY of 1, Total of $399.99

    Taurus G2C 9mm Pistol, QTY of 1, Total $319.99

    Taurus G3 Pistol 9mm, QTY of 1, Total $349.99

                                    7
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 18 of 68 Page ID #:18



     SDS Imports PX-9, Total of $379.00



     Shipping: $31.96

     Tax: $121.43

     TOTAL: $1,603.35



     January 24, 2021

     SDS Imports PX-9, QTY of 1, Total of $399.99



     Shipping: $7.99

     Tax: $33.50

     TOTAL: $441.48

     10.   According to Fallout, ROWE completed two Form 4473s

during each firearm purchase.       Form 4473 is a form promulgated

by the ATF that is completed when a person purchases a firearm

from an FFL.    Form 4473 requires the purchaser to show proof of

name, address, date of birth, government-issued photo ID,

background check transaction number, and a short affidavit

stating that the purchaser is eligible to purchase firearms

under federal law.     The first “Yes” or “No” question on a Form

4473 asks the purchaser “Are you the actual transferee/buyer of

the firearm(s) listed on this form?”        This question is directly

followed by a warning: “Warning: You are not the actual

transferee/buyer if you are acquiring the firearm(s) on behalf

of another person.     If you are not the actual transferee/buyer,

the licensee cannot transfer the firearm(s) to you.”           On the ATF



                                     8
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 19 of 68 Page ID #:19



Form 4473s, specifically Section B, question #21(a), ROWE marked

the “yes” box on the forms.

     11.     According to the ATF Form 4473 that was certified by

ROWE on January 28, 2021, ROWE purchased an SDS Tisas Zigana PX-

9 semi-automatic pistol, bearing S/N 20BM16172, from the online

retailer GrabAGun, which was later transferred by Fallout on

January 28, 2021, to ROWE.

     12.     Further, Fallout informed agents that on March 3,

2021, ROWE instructed employees to contact him by calling the

phone number (702) XXX-9506 regarding the remaining firearm

transaction.    According to Fallout, this occurred when ROWE

completed a Form 4473 for the remaining firearms that were

pending to be transferred, which he also purchased from

GrabAGun.

     13.     On March 9, 2021, Fallout contacted ROWE by calling

the phone number (702) XXX-9506.         According to Fallout, ROWE was

notified that the background check was completed and that he can

complete the firearms transfer the following day.          According to

Fallout, ROWE agreed to an appointment during the afternoon

hours the following day, March 10, 2021.

     B.      Law Enforcement Conducts Surveillance and Confronts
             ROWE after He Purchases Firearms for WILLIAMSON SR.
             and WILLIAMSON II, Both Convicted Felons

     14.     On March 10, 2021, during the afternoon, ATF and Las

Vegas Metro PD established surveillance positions in the area of

Fallout and the residence listed as ROWE’s billing information

on the aforementioned GrabAGun invoices on Autzen Stadium Way in

Las Vegas.


                                     9
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 20 of 68 Page ID #:20



            a.    During this time, surveillance units saw a

Cadillac CTS sedan bearing CA license plate 7TTS094 parked in

the driveway of ROWE’s address.       A short time later,

surveillance units saw the Cadillac CTS leave the area and head

toward Fallout with ROWE in the front passenger seat of the

Cadillac.

            b.    A short time later, surveillance units saw the

Cadillac CTS park in the parking lot near Fallout.           Surveillance

units saw the driver of the vehicle, later identified as Maurice

WILLIAMSON SR., operating a cellular phone.         ROWE then exited

the front passenger seat and walked into Fallout.

            c.    Surveillance units inside of Fallout saw ROWE

operating a cellular device.       A short time later, surveillance

units saw WILLIAMSON SR. enter Fallout.         As ROWE was waiting to

be assisted by staff at Fallout, surveillance units inside of

Fallout saw WILLIAMSON SR. direct ROWE’s attention to the screen

of his cellular device.      Moments later, surveillance units saw

WILLIAMSON SR. walk out and back into Fallout periodically

operating a cellular device.

            d.    A short time later, surveillance units saw ROWE

complete the firearms transaction.        ROWE certified his Form 4473

and took possession of two large boxes containing multiple

firearms.   ROWE proceeded to pick up one of the boxes and walk

out Fallout.     At or about this time, WILLIAMSON SR. walked into

Fallout and picked up the second box.        WILLIAMSON SR. then

walked out Fallout.




                                    10
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 21 of 68 Page ID #:21



     15.     At this point, ATF personnel blocked WILLIAMSON SR.’s

vehicle, conducted a firearms interdiction, and detained both

WILLIAMSON SR. and ROWE for further investigation into the

potential federal firearm offenses.

     16.     As agents and officers contacted WILLIAMSON SR.,

WILLIAMSON SR. made spontaneous statements regarding being a

convicted felon.    Further, WILLIAMSON SR. provided law

enforcement a California driver’s license.         Law enforcement

conducted a database query of WILLIAMSON SR.’s criminal history

and learned that WILLIAMSON SR. sustained the following felony

convictions:

             a.   1993 - Felon in Possession of a Firearm in

Riverside, CA (Court Case No. CR48915)

             b.   1991 – Assault with a Deadly Weapon in Riverside,

CA (Court Case No. CA033013J)

     17.     I then conducted a preliminary non-custodial interview

with ROWE.    When asked if he purchased the firearms for anyone

else, ROWE claimed they were for him.        I asked ROWE if

WILLIAMSON SR. had been to prison, to which ROWE responded that

he had.    I asked ROWE about his employment to determine how he

could pay for $27,820.45 in firearms.        ROWE stated that he was

recently fired from a management position at McDonald’s.

Further, ROWE stated that various females pay him for

relationships.    I then explained ATF would be seizing the

firearms as evidence pending further investigation.

     18.     According to the ATF Form 4473 that ROWE certified on

March 10, 2021, ROWE purchased the twenty-nine firearms from the


                                    11
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 22 of 68 Page ID #:22



online retailer GrabAGun, which were transferred by Fallout.

Law enforcement seized the following 29 pistols from ROWE and

WILLIAMSON SR. on March 10, 2021 1:

           a.    five (5) Taurus, G3, 9mm semi-automatic pistols

(bearing serial numbers ACA408135, ACA445606, ALA438696,

ABN360164, and ACA466294);

           b.    two (2) SDS Tisas Zigana PX-9, 9mm semi-automatic

pistols (bearing serial numbers 20BM16200 and 20BM16202);

           c.    three (3) Taurus, G2C, 9mm semi-automatic pistols

(bearing serial numbers ACA392184, ACA406376, and ACA405830);

           d.    two (2) FN Herstal, Five Seven, 5.7 x 28mm semi-

automatic pistols (bearing serial numbers 386399390 and

386399394);

           e.    one (1) Sarsilmar, SAR 9, 9mm semi-automatic

pistol (bearing serial number 20BV87278);

           f.    one (1) Canik, CA1, 9mm semi-automatic pistol

(bearing serial number 21BC05193);

           g.    one (1) Smith & Wesson, M&P, 40SW semi-automatic

pistol (bearing serial number NJP7253);

           h.    one (1) FN Herstal, 509 Tactical, 9mm semi-

automatic pistol (bearing serial number GKS0164275);

           i.    one (1) Springfield Armory, Hellcat, 9mm semi-

automatic pistol (bearing serial number BA104170);




     1 An ATF interstate nexus expert confirmed that all the
firearms below are manufactured outside the State of Nevada,
and, indeed, they include a sampling of brands that manufacture
their firearms in numerous states and countries.
                                    12
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 23 of 68 Page ID #:23



           j.    one (1) Springfield Armory, XD-9, 9mm semi-

automatic pistol (bearing serial number BA164640);

           k.    one (1) Glock, 43X, 9mm semi-automatic pistol

(bearing serial number BPEM714)

           l.    one (1) Glock, 17 Gen 5, 9mm semi-automatic

pistol (bearing serial number BPDK374);

           m.    one (1) Glock, 45, 9mm semi-automatic pistol

(bearing serial number BRTN163);

           n.    one (1) Glock, 26 Gen 3, 9mm semi-automatic

pistol; (bearing serial number BSMC602);

           o.    two (2) Glock 19 Gen 5, 9mm semi-automatic

pistols (bearing serial numbers BSCU136 and BPDX716); and

           p.    five (5) Glock 19 Gen 3, 9mm semi-automatic

pistols bearing (bearing serial numbers AFDK589, BPEX257,

BSCB036, BSCB172, and AFDK390).

     19.   Employees at Fallout informed agents and officers of a

shipment of four additional firearms that arrived at Fallout a

short time after ROWE and WILLIAMSON SR. were contacted by law
enforcement, which were later seized.        Additionally, a total of

seven firearms, paid for by ROWE, were later shipped to Fallout

and another local FFL in the Las Vegas area, which were later

seized by law enforcement days after ROWE and WILLIAMSON SR.

were contacted on March 10, 2021.

     C.    Cell Phone Searches Confirm That ROWE Purchased
           Firearms for WILLIAMSON SR. and WILLIAMSON II

     20.   On March 10, 2021, ROWE had in his possession an Apple

iPhone 12 cellular phone, for which investigators obtained a



                                    13
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 24 of 68 Page ID #:24



search warrant authorized by United States Magistrate Judge

Weksler in the District of Nevada under Case No. 2:21-mj-232-

BNW.

       21.   On March 15, 2021, I reviewed forensic extraction

reports of ROWE’s Apple iPhone 12 cellular phone.          The forensic

extraction report contained multiple text messages between ROWE

and cellular phone number (951) XXX-6344, saved under the

contact name “Reece.”

       22.   On or about March 15, 2021, I reviewed forensic

extraction reports of SIM Card that located inside of the

Samsung Galaxy S9 cellular phone that was recovered from

WILLIAMSON SR., pursuant to a federal search warrant authorized

by United States Magistrate Judge Weksler in the District of

Nevada under Case No. 2:21-mj-233-BNW.        According to the

aforementioned forensic extraction, the cellular phone number

associated with the WILLIAMSON SR.’s SIM card is (951) XXX-6344.

This cellular phone number was saved under the contact name

“Reece” in ROWE’s cellular phone.

       23.   The following are text messages between ROWE and

cellular phone number (951) XXX-6344, saved under the contact

name “Reece” (WILLIAMSON SR.):

             a.   “Reece” texting ROWE on January 20, 2021:

“Grabagun.com He Said make an account”

             b.   “Reece” texting ROWE on January 20, 2021: “Hit

them 3 bars at top left and go all the way to bottom to create

an account”




                                    14
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 25 of 68 Page ID #:25



           c.    “Reece” texting ROWE on January 20, 2021: “If you

make the acct I want the one at top left 3 of them”

           d.    Photo sent from “Reece” to ROWE:




           e.    ROWE texting “Reece” on January 21, 2021: “Dem

outta stock”

           f.    “Reece” texting ROWE on January 21, 2021: “ok”

           g.    “Reece” texting ROWE on January 21, 2021: “what

abt the one for 389”

           h.    “Reece” texting ROWE on January 21, 2021: “sar

usa cm9 9mm 17 rounds 339 try that one please”

           i.    “Reece” texting ROWE on January 21, 2021: “not in

stock disregard”

           j.    “Reece” texting ROWE on January 21, 2021: “I’ll

be looking”




                                    15
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 26 of 68 Page ID #:26



           k.    Photo sent from “Reece” to ROWE on January 21,

2021:




           l.    “Reece” texting ROWE on January 21, 2021: 6

additional images of various pistols from what appears to be

from www.grabagun.com

           m.    “Reece” texting ROWE on January 21, 2021: “I want

2 of them then Ill come back and get the other 3”

           n.    “Reece” texting ROWE on January 21, 2021: image
of SAR USA Sar9 9mm Pistol, from what appears to be from

www.grabagun.com
           o.    “Reece” texting ROWE on January 22, 2021: “this

is where you pick it up at”

           p.    “Reece” texting ROWE on January 23, 2021:

“sending 777 now ffl locator picked the one on craig”

           q.    “Reece” texting ROWE on January 23, 2021: “I need

the 2 for 389”




                                    16
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 27 of 68 Page ID #:27



           r.     ROWE texting “Reece” on January 23, 2021: “Dem

outta stock too now”

           s.     “Reece” texting ROWE on January 23, 2021: “Can

you make the acct so you’ll already be approved”

           t.     “Reece” texting ROWE on January 23, 2021: “PX-9

9mm 4 18 Round Black SDS Imports ZPX918RD2

https://grabagun.com/new-arrivals/sds-imports-px-9-9mm-4-barrel-

18-rounds.html”

           u.     Photo sent from ROWE to “Reese” on January 23,

2021:




                                    17
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 28 of 68 Page ID #:28



           v.     “Reece” texting ROWE on January 28, 2021: “Do you

know what time this place close so we can go there today and get

your back ground check done ...”

           w.     “Reece” texting ROWE on January 28, 2021: “I have

to go back to cali asap”

           x.     ROWE texting “Reece” on January 28, 2021: “Dey

called me at like 4 yesterday so Dey should be open till at

least 5 or sum”

           y.     “Reece” texting ROWE on January 28, 2021: “Ok

..we got to pay for the background ill slide the dough to you”

           z.     ROWE texting “Reece” on January 28, 2021: “fs”

           aa.    “Reece” texting ROWE on January 28, 2021: “You

ready to go”

           bb.    ROWE texting “Reece” on January 28, 2021: “fs”

           cc.    Between January 28, 2021 and March 3, 2021,

“Reece” and ROWE exchanged numerous text messages, some which

included what appeared to be facilitating firearm transactions

with the online retailer GrabAGun.

     24.   I reviewed the following transactions from ROWE’s

“Cash App” application on ROWES’s cellular phone pursuant to the

aforementioned federal search warrants.         As described in further

detail below, a comparison of firearm transactions made by ROWE

and deposits made to ROWE’s Cash App reveals similar dollar

amounts and dates of the deposits made from username

“Williamson” (User ID: $legendaryes1) and username “Maurice

Williamson” (User ID: $lilreece12).




                                    18
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 29 of 68 Page ID #:29



            a.   The following payments were made to ROWE’s Cash

App from the Cash App username “Williamson” and user ID

“$legendaryes1:”

     March 2 + $10

     March 2 + $20

     Feb 18 + $725

     Feb 7 + $150

     Jan 28 + $20

     Jan 23 + $441

            b.   The following payments were made to ROWE’s Cash

App from the Cash App username “Maurice Williamson” and user ID

“$lilreece12:”

     March 2 + $30

     February 18 +$1,645 with a note stating “that order”

     25.    I queried WILLIAMSON SR. via the social media platform

Facebook.   The query resulted in the public Facebook profile for

Maurice WILLIAMSON II (User ID: lilreece12).         A further search

of the profile resulted in other Facebook users commenting on

WILLIAMSON II’s birthday on July 21.        A search of CA DMV records

and criminal history records resulted in a Maurice WILLIAMSON

II, born July 21, 1990.      I compared the California DMV image of

WILLIAMSON II captured February 5, 2019, to the Cash App profile

picture of the username “Maurice Williamson” and user ID

“$lilreece12” and determined it to be the same individual.            I

reviewed WILLIAMSON II’s criminal history and learned that had

been convicted of the following felony convictions in




                                    19
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 30 of 68 Page ID #:30



California: participation in a criminal street gang; burglary;

and assault with a firearm on a person.

     26.    Further, the forensic extraction report of ROWE’s

cellular phone contained multiple text messages between ROWE and

cellular phone number (951) 941-0309, saved under the contact

name “ManMan.”    I queried the cellular phone number (951) 941-

0309 utilizing the Cash App request payment feature.           The query

resulted in the Cash App username “Maurice Williamson” and user

ID “$lilreece12,” as described above, being associated with the

aforementioned phone number.       It should also be noted that

January 24, 2021, was ROWE’s 21st birthday, which is the legal

age to purchase handguns from an FFL.        Further, ROWE purchased a

firearm on January 24, 2021, from the online retailer GrabAGun

which was later transferred to him January 28, 2021.           The

following are text messages between ROWE and “ManMan”

(WILLIAMSON II) on January 24, 2021, where WILLIAMSON II

discusses straw purchases with ROWE and also references straw

purchases ROWE conducted with WILLIAMSON SR.

            a.   “ManMan” Texting ROWE on January 24, 2021: First

off happy c day my young bull..2nd let’s do these orders right

my dad is an idiot.

            b.   ROWE texting “ManMan” on January 24, 2021:

Glooks. And bet. Jus. Lmk u gone be out here. Dey had hella out

of stock.

            c.   “ManMan” texting ROWE on January 24, 2021: Imma

show u something hold on..imma order first then u gotta go get




                                    20
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 31 of 68 Page ID #:31



em from the store they gonna run a baccgound check all u need is

yo id

           d.     “ManMan” texting ROWE on January 24, 2021:

Defender XD Service 9mm 4 16 Round Black Springfield Armory

XDD9101HC https://grabagun.com/springfield-armory-defender-xd-

9mm-black-4-16-1.html

           e.     “ManMan” texting ROWE on January 24, 2021: CPX-2

RD 9mm 3.1 10 Round Gray / Black SCCY CPX-2CBSGRD

https://grabagun.com/sccy-cpx-2-rd-gray-black-9mm-3-1-barrel-10-

rounds-cts-1500-reflex-sight.html

           f.     “ManMan” texting ROWE on January 24, 2021: Girsan

Regard MC 9mm 4.9 18 Round Black EAA Corp 390080

https://grabagun.com/eaa-girsan-regard-92-9mm-19rd-blk.html

           g.     ROWE texting “ManMan” on January 24, 2021: Fs

when?

           h.     “ManMan” texting ROWE on January 24, 2021: Imma

put it together

           i.     ROWE texting “ManMan” on January 24, 2021: Bet

lmk when u want me to go up there

           j.     “ManMan” texting ROWE on January 24, 2021: U jus

order online

           k.     “ManMan” texting ROWE on January 24, 2021: U dint

go anywhere

           l.     ROWE texting “ManMan” on January 24, 2021: Don’t

I go up there for the background doe

           m.     “ManMan” texting ROWE on January 24, 2021: Yea

once they come


                                    21
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 32 of 68 Page ID #:32



           n.    ROWE texting “ManMan” on January 24, 2021: Bet

           o.    “ManMan” texting ROWE on January 24, 2021: Call

me

           p.    ROWE texting “ManMan” on January 24, 2021: Fs ima

tap n when I get off wit tada

     27.   I reviewed forensic extraction reports of ROWE’s Apple

iPhone 12 cellular phone.      The forensic extraction report

contained multiple Instagram direct messages between Instagram

profiles “acerowe21” and “Lil Reece.”        I reviewed the public

Instagram profile of “acerowe21” and saw numerous images of ROWE

with multiple images captioned in the first person, indicating

that the account is operated by ROWE.        Further, I reviewed the

public Instagram profile “Lil Reece” and determined that the

account is likely operated by WILLIAMSON II.         Before ROWE was

contacted by law enforcement at Fallout on March 10, 2021,

“acerowe21” and “Lil Reece” (WILLIAMSON II) exchanged the

following Instagram direct messages.

           a.    FROM “acerowe21” on March 9, 2021: He Talkin bout

da baccgroun aint came back dey been callin can’t get n da que

           b.    TO “acerowe21” on March 9, 2021: They need to

keep callin..the guy said it take like 4 hours

           c.    FROM “acerowe21” on March 9, 2021: Fax doe. Dey c

all do orders it’s too much money put in dis Shi for dem to be

takin dis long

           d.    TO “acerowe21” on March 9, 2021: Facts

           e.    TO “acerowe21” on March 10, 2021: Tops




                                    22
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 33 of 68 Page ID #:33



            f.   FROM “acerowe21” on March 10, 2021: Tops. Da

other ppl hit me today said I can go Saturday to do do Shi

            g.   TO “acerowe21” on March 10, 2021: Saturday?

            h.   TO “acerowe21” on March 10, 2021: Nigga it’s

Wednesday

            i.   FROM “acerowe21” on March 10, 2021 at 1:51 p.m.:

Dey still waiting for sum

            j.   TO “acerowe21” on March 10, 2021 at 1:59 p.m.:

Nah transfer wat u can bro

            k.   TO “acerowe21” on March 10, 2021 at 2:18 p.m.: He

said he gone take u

            l.   TO “acerowe21” on March 10, 2021 at 2:22 p.m.: U

got 4 more landing today and 1 tomorrow and then they r done for

good

            m.   FROM “acerowe21” on March 10, 2021 at 2:26 p.m.:

Fs all at da other spot

            n.   TO “acerowe21” on March 10, 2021 at 2:22 p.m.: At

fallout

            o.   TO “acerowe21” on March 10, 2021 at 2:34 p.m.:

(AUDIO MESSAGE) “and you waiting for two more at the other spot”

            p.   TO “acerowe21” on March 10, 2021 at 2:37 p.m.:

They cancelled the cZ

            q.   TO “acerowe21” on March 10, 2021 at 2:37 p.m.:

78455149400

            r.   TO “acerowe21” on March 10, 2021 at 2:37 p.m. to

2:40 p.m.: (UNKNOWN VIDEO CHAT CALL)




                                    23
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 34 of 68 Page ID #:34



           s.    TO “acerowe21” on March 10, 2021 at 2:43 p.m:

(Link to a youtube video of a CZ Scorpian Evo 3 Machiengun)

     D.    Surveillance at WILLIAMSON II’s Home in Riverside,
           California

     28.   On March 17, 2021, SA Paul Kirwan from the ATF

Riverside Field Office learned about the investigation into

ROWE, WILLIAMSON SR., and WILLIAMSON II.         As a result, SA Kirwan

queried law enforcement databases and learned that WILLIAMSON II

is a multiple convicted felon and known 1200 Blocc Crypt gang

member primarily located in the City of Riverside.           As a result,

SA Kirwan reached out to Riverside Police Department Gang

Detectives and inquired about WILLIAMSON II.         RPD Detective

Childress advised that they were familiar with WILLIAMSON and

that he was recently under investigation in one of their cases.

Detective Childress advised that WILLIAMSON II is known to live

at the SUBJECT PREMISES.      This address was known because RPD

acquired WILLIAMSON II’s Facebook messages pursuant to a state

search warrant for WILLIAMSON II’s Facebook account, the same

Facebook account that I discussed above.         WILLIAMSON II on

multiple occasions advised others on Facebook of his current

address.

           a.    On 01/26/21, MrsMika Carpenter and Maurice

Williamson have the following exchange:

     Author: MrsMika Carpenter (Facebook: 100004231291648)

     Sent: 2021-01-26 15:33:35 UTC

     Body: 807 W. Blaine st. #215

     Riverside Ca. 92507



                                    24
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 35 of 68 Page ID #:35




     Author: MrsMika Carpenter (Facebook: 100004231291648)

     Sent: 2021-01-26 15:33:42 UTC

     Body: Confirming



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-26 17:13:03 UTC

     Body: Yes

           b.    On 01/15/21, Dominic Washingon and Maurice

Williamson continue their conversation:

     Author: Dominic Washington (Facebook: 100001249188878)

     Sent: 2021-01-15 21:49:12 UTC

     Body: I’m here



     Author: Dominic Washington (Facebook: 100001249188878)

     Sent: 2021-01-15 21:49:20 UTC

     Body: On Blayne



     Author: Dominic Washington (Facebook: 100001249188878)

     Sent: 2021-01-15 21:49:27 UTC

     Body: Where exactly



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-15 21:49:33 UTC

     Body: Pull in the car wash



     Author; Maurice Williamson (Facebook: 100002159833607)


                                    25
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 36 of 68 Page ID #:36



     Sent: 2021-01-15 21:49:37 UTC

     Body; I'm behind there 2



     Author: Dominic Washington (Facebook: 100001249188878)

     Sent: 2021-01-15 21:49:58 UTC

     Body: Aight there in 2 min



     Author: Dominic Washington (Facebook: 100001249188878)

     Sent: 2021-01-15 21:53:51 UTC

     Body: I’m here



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-15 21:54:41 UTC

     Body: Come to the bacc im comin down

           c.    On 01/24/21, Marc Cole and Maurice Williamson

have the following exchange while WILLIAMSON orders beard oil:

     Author: Marc Cole (Facebook: 100008303344960)

     Sent: 2021-01-24 06:33:42 UTC

     Body: U Tryna get some beard oil or wat? Acting like you

     been waiting on me lol



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-24 06:34:12 UTC

     Body: I have



     2 According to SA Kirwan’s observations, the only carwash on
Blaine Street in that area is located adjacent to the 807 W.
Blaine Street apartment complex.
                                    26
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 37 of 68 Page ID #:37



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-24 06:34:26 UTC

     Body: Well maybe Mika but I picced the peach one



     Author: Marc Cole (Facebook: 100008303344960)

     Sent: 2021-01-24 06:35:52 UTC

     Body: You want a peach one? I got u cuz send the address



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-24 06:41:11 UTC

     Body: 807 west blaine street 215

     Riverside CA 92507

     29.   RPD Gang Detectives also advised that WILLIAMSON II

was affiliated with two vehicles.        SA Kirwan queried law

enforcement databases and learned that, on or about November 25,

2020, someone reported the SUBJECT HONDA stolen, but the vehicle

was recovered.    WILLIAMSON II is listed in law enforcement

databases as the registered owner of the SUBJECT HONDA, but the

vehicle’s status is pending master file record in DMV records.

SA Kirwan spoke with RPD detectives familiar with California DMV

records.   Those detectives informed him that the “pending master

file” designation commonly occurs when a record of sale has been

filed with the DMV indicating that a car was sold to a buyer but

the buyer has not complied with some DMV requirement (e.g.,

paying registration fees or completing a smog check) to register

the car in the buyer’s name with the DMV.         Additionally,




                                    27
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 38 of 68 Page ID #:38



Facebook messages also acquired from WILLIAMSON II’s Facebook

account reveal that he is affiliated with the SUBJECT MERCEDES.

             a.   On 01/15/21, Maurice Williamson is having the

following exchange regarding the towing of a Mercedes Benz:

     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-15 01:09:40 UTC

     Body; Oh I jus wanna kno a price at this point cuz fucc

     this benz

     Author: Breauhna Williams-Myricks (Facebook:

     100001384542359)

     Sent: 2021-01-15 01:10:08 UTC

     Body: Wats wrong with it now



     Author: Breauhna Williams-Myricks (Facebook:

     100001384542359)

     Sent: 2021-01-15 01:10:30 UTC

     Body: N ok lmk the price



     Author: Maurice Williamson (Facebook: 100002159833607)

     Sent: 2021-01-15 01:22:39 UTC

     Body: My uncle said between 250 and 350 but it had to be

     towed

     30.     On March 24, 2021, SA Kirwan and Detective Childress

conducted surveillance at the SUBJECT PREMISES.          They saw the

SUBJECT HONDA parked directly across from apartment #215.            At

the front door of apartment #215 was a package addressed to “Joy

Tutt” at that address.     A short time later, the SUBJECT MERCEDES


                                    28
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 39 of 68 Page ID #:39



pulled into the parking lot and parked near the SUBJECT HONDA

directly across from the apartment.        A woman that they

identified as Joy Tutt from DMV photographs, along with two

children, exited the SUBJECT MERCEDES and walked towards the

SUBJECT PREMISES.

     31.   Based on the information provided from RPD, Facebook

Messages, surveillance observations and my training and

experience I believe WILLIAMSON II lives at the SUBJECT PREMISES

and drives the SUBJECT HONDA and SUBJECT MERCEDES.           Although

WILLIAMSON II is not the registered owner of the SUBJECT

MERCEDES, based on my training and experience, it is common for

individuals engaged in criminal activity to not register things

like vehicles in their name in order to avoid detection by law

enforcement.    And, as explained further below, firearm

traffickers often keep evidence of their trafficking in the

vehicles they use.

     E.    Phone Pings for WILLIAMSON II’s Phone

     32.   On March 30, 2021, I obtained a warrant from United

States Magistrate Judge Cam Ferenbach, in District of Nevada

case number 2:21-mj-00285-vcf, for GPS location data from (951)

941-0309, the cellular phone number associated with WILLIAMSON

II in ROWE’s phone discussed above.        I began receiving GPS

location data pursuant the warrant that same day.

     33.   The data showed that, between March 30 and April 2,

2021, the cellular phone was pinging repeatedly every night

within about 60 meters and 300 meters of the SUBJECT PREMISES

during the late evening and morning hours.         In my training and


                                    29
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 40 of 68 Page ID #:40



experience, that ping pattern is consistent with someone living

at a particular property.

     F.      Training and Experience on Firearm Offenses

     34.     Based upon my training, experience, and consultation

with other law enforcement officers, I have learned the

following:

             a.   that firearms are items of value that are not

perishable and not often discarded.        Additionally, those

involved in criminal activity routinely keep firearms to protect

themselves, their co-conspirators, and proceeds from criminal

activity, anyone who may wish to rob them of those items.

             b.   that persons who possess and purchase firearms

and ammunition will generally keep them for an extended period

and maintain a supply on hand for immediate use.          The firearms

are commonly kept on their person and in locations associated

with the criminal, including in the home or in the vehicles of,

or used by, the individual.

             c.   that individuals engaged in criminal activity

will often hide their supply of firearms and in garages,

outbuildings, storage areas, and/or sheds associated with or

near their residence, or in yard areas surrounding such

premises, by burying the firearms or otherwise attempting to

conceal them.

             d.   that persons who traffic firearms commonly keep

within their residences and/or vehicles items of indicia which

tend to show the identity of the person or persons in control of

the premises or vehicles such as utility bills, lease


                                    30
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 41 of 68 Page ID #:41



agreements, rent receipts, canceled mail envelopes and cards,

telephone bills, canceled checks, bank statements, savings

account passbooks, deposit receipts, passports, diaries, social

security cards, drivers licenses, vehicle registration and title

papers, land titles, escrow papers, tax receipts, identification

cards, photographs and keys.

            e.   that prohibited individuals who engage in

unlicensed firearms trafficking often obtain these firearms

through illegal means.     I know that one way to acquire firearms

is for the trafficker to use another person to “straw purchase”

the firearms or acquire them through private sales.           The “straw

purchase” method usually utilizes a friend or relative, who is a

resident of the firearm source state, to purchase the firearm

for the intended trafficker or possessor.         Once the firearm is

purchased, it can be smuggled into a more restrictive market

states, such as California, for sale.        The straw purchaser may

conduct the purchase as a favor or for monetary gain.

            f.   that trafficked firearms from other states are

likely to be shipped in boxes, containers, or parcels, to which

shipping labels, bills of lading, confirmation numbers and/or

tracking numbers may be affixed.         I also know that “brand new”

firearms will be transferred in their original box, which may

contain additional items associated with the firearm, such as an

owner’s manual or safety lock.       This evidence may not be readily

exposed of as they may appear innocuous at first glance but have

significant relevance when considered in light of other

evidence.   These items can be found months and often years after


                                    31
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 42 of 68 Page ID #:42



the firearm’s initial acquisition because traffickers often do

not include the box or other associated items when illegally

selling the firearm.

           g.    that individuals involved in firearms trafficking

frequently possess firearms, ammunition, magazines, holsters,

silencers, and other firearms related items, or explosives,

incendiary devices, and other dangerous weapons, to protect

their profits, supply of firearms, and persons from others who

might attempt to forcibly take such items and/or harm them

during transactions.     Such weapons, which are oftentimes stolen

or otherwise possessed illegally, are typically maintained on

their persons or in their residences, stash-houses, businesses,

and/or vehicles, where they are concealed from law enforcement

and readily available.

           h.    that convicted felons, illegal aliens and gang

members will enlist friends’ and family members with little or

no criminal history to purchase, sell, possess, or acquire

firearms on their behalf.      Due to federal firearms laws,

convicted felons and illegal aliens are classified as

“prohibited persons” and are unable to legally purchase or

possess firearms.     It is common for convicted felons, illegal

aliens, and gang members to attempt to avoid arrest and

prosecution of federal firearms laws by using “clean” people who

have little or no criminal history to obtain these firearms.

           i.    that the sort of illegal activities described

above are often arranged through communication devices such as

cell phones.    I know that people who negotiate the illegal sale


                                    32
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 43 of 68 Page ID #:43



of firearms in the manner described above will often use cell

phones to contact their sources of supply to obtain additional

quantities of firearms.      Similarly, traffickers will use cell

phones to contact their customers to facilitate firearms

transactions, specifically to discuss quantity and price, and

arrange meeting locations.      Additionally, I believe that it is

reasonable to think WILLIAMSON would have communicated,

presumably through cell phones, to arrange for the transfer and

storage of firearms at the SUBJECT PREMISES.         Further, based on

my training and experience, I know that people who negotiate the

illegal sales of firearms in the manner described above will

often have their records of telephone calls, text messages, SMS

messages, and voicemails stored within the device and with the

electronic communications storage for the cellular telephone

service provider.     I know that cellular telephones are often

programmed for speed dialing, contain contact lists, and recent

call activity.

           j.    that persons involved in criminal activity who

sell firearms, and those who aid and abet their activities,

frequently take, or cause to be taken, photographs and/or videos

that provide evidence of their criminal conduct, such as

images/videos depicting their association with conspirators;

their firearms and associated items, such as firearm

accessories, the location of their residences, vehicles, stash

houses, or other firearm storage locations.

           k.    that firearms traffickers often maintain books,

receipts, purchase orders, notes, ledgers, notebooks, and other


                                    33
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 44 of 68 Page ID #:44



forms of records specifically relating to their firearm

distribution activities, in order to account for the

transportation, ordering, purchase and distribution of firearms

and the remittance of its proceeds.        In this case, WILLIAMSON II

is believed to have arranged to purchase multiple firearms.            As

a result, he may have “fronted” (that is, sold on consignment)

firearms to his clients and such documentation is necessary to

keep track of the amounts paid and owed with respect to his

customers and their suppliers.       These ledgers are more commonly

known as “pay/owe” sheets and may be as simple as notations on

miscellaneous pieces of paper or may be recorded more formally

in notebooks or even computer spreadsheets.         Such records, which

may be encoded to protect those involved in the distribution

activities, will often be maintained by firearms traffickers on

their persons or in their residences.        This evidence may not be

readily exposed of as they may appear innocuous at first glance

but have significant relevance when considered in light of other

evidence.   These items can be found months and often years after

their initial acquisition.

     35.    that a firearm is a complicated machine.         It has

precise moving parts that need to be maintained, cleaned, and

repaired and replaced from time to time using maintenance items.

I know that possessors of firearms generally keep such firearms-

related items in their homes, along with the firearms and

ammunition themselves.     This ensures that the items are

available when they are needed.       Accordingly, I know that

possessors of firearms generally keep such indicia of firearms


                                    34
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 45 of 68 Page ID #:45



possession, such as ammunition magazines, machine oil/lubricant,

cleaning kits, targets (used and new), manuals, and           spare gun

parts such as springs, barrels, and receivers in their homes or

in the vehicles they use.

     36.   that gun owners often take photographs and videos of

themselves while armed and/or while posing with firearms.            Such

“trophy shots” are often kept as mementos or novelties, and are

often shared with friends, sometimes via electronic mail.            In

addition, with the increasingly common use of digital cameras,

including cellular telephones with built-in cameras, trophy

shots are often maintained in digital form on computers or in

the memories of digital devices, such as cellular telephones or

personal data accessories.

     37.   that firearms traffickers often use vehicles to

transport firearms and firearms related items to and from the

traffickers’ residences.      The traffickers use their vehicles, as

well as the vehicles of their friends and associates, for such

transportation, and they will often leave evidence of their

trafficking, such as a receipt of purchase, inside the vehicle

unwittingly.

     38.   that firearms traffickers use devices to conduct

counter surveillance against law enforcement, such as two-way

radios, police scanners, video surveillance systems, anti-

bugging devices, police radios, surveillance cameras, monitors

and recording devices.

     39.   that persons involved in criminal activity are often

connected to one or more coconspirator and/or suppliers and


                                    35
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 46 of 68 Page ID #:46



often hide or keep things for others engaged in criminal

activity in their residences, businesses, vehicles, or storage

units.

                          V.    CONCLUSION
     40.   For all the reasons above, there is probable cause to

believe that evidence, fruits, and instrumentalities of the

SUBJECT OFFENSES will be found at the places described in

Attachments A-1 through A-4.

Attested to by the applicant, ATF
SA Brandon May, in accordance with
the requirements of Fed. R. Crim.
P. 4.1 by telephone on this ____
                             2nd
day of _________,
       April      2021.



UNITED STATES MAGISTRATE JUDGE




                                    36
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 47 of 68 Page ID #:47



                             ATTACHMENT A-2

Description of Person to be Searched

     Maurice Landon WILLIAMSON II, born July 21, 1990, a black

male adult, approximately 6ft tall, 200 lbs, with CA DL No.

E2981543.
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 48 of 68 Page ID #:48



                              ATTACHMENT B
ITEMS TO BE SEIZED

     1.    The items to be seized are fruits, contraband,

evidence, or instrumentalities of 18 U.S.C. § 371, Conspiracy to

Commit an Offense Against the United States; 18 U.S.C. §

922(a)(6), False Statement During Attempted Acquisition of a

Firearm; 18 U.S.C. § 922 (d)(1), Disposing of a Firearm to a

Convicted Felon; 18 U.S.C. § 922 (g)(1), Felon in Possession of

Firearm(s) and/or Ammunition (collectively, the “Subject

Offenses”), namely:

           a.    Firearms, ammunition, and firearm parts;

           b.    Tools or equipment commonly used to

manufacture/modify firearms, including rotary tools, jig pieces,

drills, drill presses, drill bits, vices, and gun blue;

           c.    Items used in the packaging of currency for

consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

           d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 49 of 68 Page ID #:49



transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

           e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

firearms, or firearms customers, including calendars, address

books, telephone or other contact lists, pay/owe records,

distribution or customer lists, correspondence, receipts,

records, and documents noting price, quantities, and/or times

when guns, or ammunition, were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

           f.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           g.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

           h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,


                                    ii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 50 of 68 Page ID #:50



Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

           i.    Audio recordings, pictures, video recordings, or

still captured images concerning the purchase, sale,

transportation, or distribution of firearms, or ammunition;

           j.    Contents of any calendar or date book;

           k.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations from

August 1, 2020, to the present; and

           l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,


                                    iii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 51 of 68 Page ID #:51



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.    As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                    iv
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 52 of 68 Page ID #:52



     3.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

I.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

     4.    In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search
warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.           The

                                     v
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 53 of 68 Page ID #:53



government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime


                                    vi
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 54 of 68 Page ID #:54



was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling




                                    vii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 55 of 68 Page ID #:55



outside the scope of the items to be seized absent further order

of the Court.

        5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, test keys,

encryption codes, or other information necessary to access the

digital device or data stored on the digital device.

        6.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel


                                   viii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 56 of 68 Page ID #:56



assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

The special procedures relating to digital devices found in this

warrant govern only the search of digital devices pursuant to

the authority conferred by this warrant and do not apply to any

search of digital devices pursuant to any other court order.




                                    ix
                  Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 57 of 68 Page ID #:57
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                   տ Original     տ Duplicate Original



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Central District of California

                         In the Matter of the Search of                         )
           the person of Maurice WILLIAMSON II, born July                       )
                                                                                )      Case No.     0-
                                21, 1990
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                                                                                )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A-2

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                 at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for       days (not to exceed 30)           until, the facts justifying, the later specific date of                               .


Date and time issued:             April 2, 2021 at 5:30 p.m.
                                                                                                             Judge’s signature

City and state:              Riverside, California                                                        Hon. Sheri Pym
                                                                                                           Printed name and title

AUSA: J. Balla (951-276-6246) /s/
                 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 58 of 68 Page ID #:58
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 59 of 68 Page ID #:59



                             ATTACHMENT A-2

Description of Person to be Searched

     Maurice Landon WILLIAMSON II, born July 21, 1990, a black

male adult, approximately 6ft tall, 200 lbs, with CA DL No.

E2981543.
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 60 of 68 Page ID #:60



                              ATTACHMENT B
ITEMS TO BE SEIZED

     1.    The items to be seized are fruits, contraband,

evidence, or instrumentalities of 18 U.S.C. § 371, Conspiracy to

Commit an Offense Against the United States; 18 U.S.C. §

922(a)(6), False Statement During Attempted Acquisition of a

Firearm; 18 U.S.C. § 922 (d)(1), Disposing of a Firearm to a

Convicted Felon; 18 U.S.C. § 922 (g)(1), Felon in Possession of

Firearm(s) and/or Ammunition (collectively, the “Subject

Offenses”), namely:

           a.    Firearms, ammunition, and firearm parts;

           b.    Tools or equipment commonly used to

manufacture/modify firearms, including rotary tools, jig pieces,

drills, drill presses, drill bits, vices, and gun blue;

           c.    Items used in the packaging of currency for

consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

           d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 61 of 68 Page ID #:61



transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

           e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

firearms, or firearms customers, including calendars, address

books, telephone or other contact lists, pay/owe records,

distribution or customer lists, correspondence, receipts,

records, and documents noting price, quantities, and/or times

when guns, or ammunition, were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

           f.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           g.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

           h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,


                                    ii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 62 of 68 Page ID #:62



Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

           i.    Audio recordings, pictures, video recordings, or

still captured images concerning the purchase, sale,

transportation, or distribution of firearms, or ammunition;

           j.    Contents of any calendar or date book;

           k.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations from

August 1, 2020, to the present; and

           l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,


                                    iii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 63 of 68 Page ID #:63



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.    As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                    iv
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 64 of 68 Page ID #:64



     3.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

I.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

     4.    In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search
warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.           The

                                     v
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 65 of 68 Page ID #:65



government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime


                                    vi
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 66 of 68 Page ID #:66



was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling




                                    vii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 67 of 68 Page ID #:67



outside the scope of the items to be seized absent further order

of the Court.

        5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, test keys,

encryption codes, or other information necessary to access the

digital device or data stored on the digital device.

        6.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel


                                   viii
 Case 5:21-cr-00093-AB Document 1 Filed 04/07/21 Page 68 of 68 Page ID #:68



assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

The special procedures relating to digital devices found in this

warrant govern only the search of digital devices pursuant to

the authority conferred by this warrant and do not apply to any

search of digital devices pursuant to any other court order.




                                    ix
